 

Case 2:20-cv-00872 Document 17° “Filed 04/01/21 Page 1 of 4 PagelD #: 71

ei Gek of Courts Soman Nich oF (Next Viiv

 

    
  

  
  

<2 a
ee ee

APR - | 2021

RORY

 

    
  
 
     

 

as Chonagd Vek asalv~, “VY om ous ot
WX Nokon Canockicnad Baio, Gras, ondeantle WN.

 

Aloo |_,

Uolorexraller, OM nd BORLA WA
ai WsfovrohL 4 3 Op, doing OOS) |
av paatling Your A = SALA. Cy lostam wa aliaw,
Sig ahi Puno wiadd “am OL. Witcta lo
el Keo ond CCego in mn wow
Ace prec SA CP ape Muahase Keroscyr >
Ne Mya Ve) A Ave Roc tonal “acl = eck heye

reals. NWre |

‘eo cane loot. discluvregdl Scat a Colhala.

oO
coleated —~ 3 Sey on Maw We Foal

Oni fochonaldey Tt hae WO RCE ew
ZY yeed Cepreisavttoditon Cow Mis Coho ,
Som pk ile ot es yo S2 Ete

 

  
 
 

 

 

: i alc ook ndwe?
SMa we Se ON \bcel = Arsen, gua sD Qot-
» Nek we Lorine Ve Wi de hd? OSH bho.

 
 

Case 2:20-cv-00872 Document17 Filed 04/01/21 Page 2 of 4 PagelD #: 72

=< a. Nn ACGEbA te Gu\Uadd of
\ouw Worewer, lo Stods Wale, Cabo, VO \we
No haw. oC Q0uMows So [re ar
Code Vellore, oil, ZS Yosh das: KO
lovers vole dos do, My ruth cecleky wxxo
on we win rrasedd . ohn Sioi de. Are
Mais liv kc aso GCVAS A  Malininr

— Aeum (se, Wrens Cokl CA Be Hor.
OD‘ Pac of Mts Calhew Oy OnIe

 

 

pe

 

 

a Crork Elita. YWoeEVl(e _ Omlaled — not
Rusher Cig Wienes! Sak. Muncie WO

 

 
   

oOo Me cai Oni acta . Mn
Lou dled ho uA nove Sp much af
Ved de albeot Ke Fum alley We

ouerk \e tel We Plose Coto War
Au corSs Nyack Aid Stun ke ee Wee
Votan ~ Lc Sots nA AR oe Walay -
Wig Malus loots \uctat ant asus

(ecelle . SS ww “Ac wo Pare me Wese_
~—\ yu wewtdo fyrah

ud Tuhek Set, unr ON OYA Lulvidh OF
Car ie Acaimtas . We

 
 
 
 

   

eae

 

a

B

upadaL lay ena aval) Kes
—cecoorslaa

 

 

Leg As, Rckiows. eaies” lags

= ene TEN te tert
ai MA, wok Dock == om. adluas

  
 
 

     
Case 2:20-cv-00872 Document17 Filed 04/01/21 Page 3 of 4 PagelD #: 73

She ileal Graded Mae rrroke Sod
Owac S. Didon\nos\ Ein Q\gaho a8

me wow Nag Je (pid te 7 Relwrhs
anode Arotdiag Melon gi Aims cai
Navocoidom iW SUPO Mw dd ck \S ws
QUM A Yok of Mn  lootun aa = lazy
Ps Sone VetwaAS of “Acco Ord

 

ar  Oco \sa0 gst WaeR nail
mo (Wes Wace wudler Garo hel.

 

ZT woul alo We te Mund,
on Ye Clete of toum oe ate
Mo ep lo Marl Yee fe\lousrns, at (wy ds

 

e Vo & Vad ok nek
Lise, ro w \Uteeut Qules

 

a Cuil Ke Pelwved cole look

 

o Loto QoleS CR Veaend belete Fl

 

© Dus thine <r nook te Ge Gr (ceed
Crore al—, ro lone neo, Vo onan,

 

© 0 ont ou SWoW\g Me Inoue ERD
My tow is ok Wmuareowrek Qod yaa
= Co deo

 

VARSC Welle oc Donk 1, LY Coy
Case 2:20-cv-00872 Document17 Filed 04/01/21 Page 4 of 4 PagelD #: 74

O_Codkividance/.+ TT neck le Gost pane
Libis. odd AT have an atoinder

 

© Keen Wate or Money, ake
“Coie eo. Wy (TAQ Stew boc \esaQ

mat ynclidline enveloped Awd \ese.0 peyaone
ar. bor Leu. Tues sac pia = x4

 

 

Tog.no ‘als rf UO o Com w/ Wuoro
We » 7S One Laden Se, —.
clo nok haw Wloweka ba CW Ler

 

‘ex lewd wan Dus. ek eee. orn Wedg
Mallys. —- fs Gon DW ANI 2Q2koD.

 

 

sak, N, Baduwsh
Aoi Quy
NR) @
WW. Nahe Feossvell Covtertinned Oo

Moondauille. WV QAwOH |

 

 

 

 

 

 

 

 
